Citation Nr: 0814640	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-34 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
chronic orchialgia with history of epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from November 1988 to January 
1989 and from March 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision in which 
the RO denied a rating in excess of 10 percent for bilateral 
chronic orchialgia with history of epididymitis.  The veteran 
filed a notice of disagreement (NOD) in August 2006, and the 
RO issued a statement of the case (SOC) in November 2006.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2006.

The Board notes that, in his November 2006 substantive 
appeal, the veteran checked the box indicating that he 
desired a hearing before a Veterans Law Judge of the Board at 
the RO (Travel Board hearing).  In an attachment to the 
substantive appeal, the veteran checked the box indicating 
that he desired a hearing before a Decision Review Officer 
(DRO) at the RO.  An informal RO hearing was scheduled for 
April 2007, but the veteran did not appear for it.

The Board also points out that, in a February 2007 VA Form 9 
prepare in connection with this claim, the veteran crossed 
out a check mark next to the box indicating he wanted a 
Travel Board hearing, checked the box indicating that he did 
not want a Board hearing, and circled this box with the 
handwritten note, "Correct response."  In an April 2007 
letter, the RO requested clarification of the veteran's 
wishes regarding a Board hearing, but the veteran did not 
respond.  In the April 2008 statement of accredited 
representative in appealed case (in lieu of VA Form 646), the 
veteran's representative indicated, "Claimant withdrew his 
request for hearing with a member of the Board of Veterans' 
Appeals (BVA)."  Under these circumstances, the veteran's 
Board hearing request (if any) is deemed withdrawn.    See 
38 C.F.R. § 20.704(e) (2007).

As a final preliminary matter, the Board notes that, in 
August 2007, after the RO issued a supplemental SOC (SSOC) 
continuing the denial of the claim, the veteran submitted 
additional evidence consisting of a declaration of status of 
dependents and related documents, and March through August 
2007 VA outpatient treatment (VAOPT) records.  The RO 
certified the appeal to the Board in April 2008 without 
issuing another SSOC addressing this evidence.  However, the 
materials relating to the status of the veteran's dependents 
are not, on their face, pertinent to the claim on appeal.  
Moreover, the VAOPT records are primarily mental health 
progress notes, with references to the disability at issue on 
this appeal indicating only epididymitis and right testicle 
and groin pain, all of which were repeatedly noted in the 
VAOPT notes previously of record, as discussed below.  Thus, 
as this evidence is not pertinent to the claim on appea or 
cumulative ofr evidene already of record, a remand for 
initial RO review of the evidence and issuance of a SSOC is 
unnecessary.  See 38 C.F.R. §§ 19.31, 19.37 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Pertent medical evidence reflects that there has not been 
complete atrophy of both testis or associated urinary tract 
infection at any point since the filing of the February 2006 
claim for increase.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral chronic orchialgia with history of epididymitis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.3, 4.6, 
4.7, 4.20, 4.27, 4.115a, 4.115b, Diagnostic Codes 7599-7523 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The Board also is aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).In Vazquez-Flores, 
the United States Court of Appeals for Veterans Claims 
(Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  22 
Vet. App. at  43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2006 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the increased rating claim, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The November 2006 SOC set forth the criteria for higher 
ratings for the disabilities analogous to the veteran's 
bilateral chronic orchialgia with history of epididymitis, 
including Diagnostic Code 7523 (under which this disability 
has been rated), and the Board finds that this is sufficient 
to comply with this aspect of Dingess/Hartman.  

In addition, March and May 2006 pre-rating letters also 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations  These letter also indicated that VA 
would assign a disability rating determined by applying 
relevant diagnostic codes and considering the impact of the 
disability and its symptoms on employment, and the letter 
also provided examples of the types of medical and lay 
evidence that the veteran could submit (or ask VA to obtain) 
that could affect how VA assigned a disability rating.

The June 2006 rating decision on appeal reflects the initial 
adjudication of the claim after issuance of the February, 
March, and May 2006 letters.  Hence, those letters met all of 
the content of notice requirements of Pelegrini, 
Dingess/Hartman, and Vazquez-Flores, as well as the VCAA's 
timing of notice requirement.  To the extent that these 
letters did not meet the relevant content of notice 
requirements, the veteran's written statements, in particular 
his November 2006 VA Form 9, reflects that he understood the 
relevant requirements, including the effect of his disability 
on his daily life and employment.  Consequently, any error in 
this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VAOPT records and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two rating shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's bilateral chronic orchialgia with history of 
epididymitis is rated under 38 C.F.R. § 4.115b, Diagnostic 
Codes (DCs) 7599-7523 (2007).  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  Here, DC 7599 
reflects that there is no diagnostic code specifically 
applicable to the veteran's disability, and DC 7523, 
applicable to atrophy of the testis, was found to be the most 
analogous disease or injury with similar functions affected, 
anatomical localization, and symptomatology.  38 C.F.R. 
§ 4.20 (2007).

Under DC 7523, complete atrophy of one testis warrants a 
noncompensable rating, while complete atrophy of both testis 
warrants a 20 percent rating.  Historically, the veteran was 
granted service connection for bilateral orchialgia with 
epididymitis and assigned a noncompensable rating in December 
1992.  The rating was increased to 10 percent in an April 
1993 rating decision, based on "minimal findings and 
complaints of pain," even though there is no 10 percent 
rating under the criteria of DC 7523.  The RO's June 2006 
denial of the claim for an increased rating for this 
disability noted that the rating is not based on evaluation 
criteria in the rating schedule, and that the 
"nonschedular" 10 percent rating was continued based on the 
previous assignment of this rating.

Considering the pertinent evidence of record in light of the 
above, , the Board finds that the criteria for the assignment 
of an initial rating in excess of 10 percent for the 
veteran's bilateral chronic orchialgia with history of 
epididymitis have not been met at any time since the February 
2006 date the claim for increase was filed.

There is no evidence of complete atrophy of one or both 
testis.  On  March 2006 VA genitourinary examination, the 
testicles were found to be descended and "essentially 
normal," although slightly atrophic and slightly tender.  
The examiner noted the veteran's history of multiple 
recurrent right epididymal orchitis since service, persistent 
right testicular pain, negative ultrasounds, that this 
disability has kept the veteran from doing strenuous activity 
or driving, effecting his employment, and his lack of prior 
gross hematuria, recurrent UTIs, or stones.  The assessment 
was history of orchitis with possibly resultant chronic right 
epididymo-orchialgia.

The Board notes that, in the April 2008 statement of 
representative in appealed case (in lieu of VA Form 646), the 
veteran's representative argued that the VA examination 
report was incomplete or inadequate because the examiner made 
no mention as to whether the veteran's claims folder was 
available for review.  However, VA's General Counsel has held 
that review of a claimant's prior medical records is not 
necessary in all cases, but, rather, is required when such 
review is necessary to ensure a fully informed examination or 
to provide an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95 (July 14, 1995).  The 
determination as to whether review of prior medical records 
is necessary in a particular case depends largely upon the 
scope of the examination and the nature of the findings and 
conclusions the examiner is requested to provide.  Id.  

Here, the Board finds that, given that the findings of the 
March 2006 VA examiner  provide an adequate basis on which to 
evaluate the veteran's disability under the applicable 
diagnostic code, the lack of indication of claims file review 
prior to examination does not render the examination report 
inadequate.  This is particularly true in light of the 
accurate findings made with regard to the veteran's medical 
history, based on the veteran's own statements, which are 
consistent with the other medical evidence in the claims 
file.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

There are frequent references in the VAOPT records to scrotal 
pain and chronic epididymitis, but, as indicated by the March 
2006 VA examiner, the testis have been found to be normal, or 
nearly so, on examination.  For example, a March 2006 VA 
urology consult record reflects that the testicles were 
descended bilaterally with slight tenderness on the right, 
but neither appeared enlarged; an October 2006 scrotal 
ultrasound image showed bilateral varicoceles with increasing 
flow from valsalva, but was otherwise normal; and a February 
2007 VAOPT note indicated that testicular size was normal, 
with pain on palpation and lifting of the right ventricle.  
The only exception to these mostly normal findings regarding 
the testis was an August 2006 VAOPT note which indicates 
small testis with severe atrophy bilaterally.  However, even 
this anomalous VAOPT note does  not indicate that there was 
complete atrophy of both testis, warranting the higher, 20 
percent rating under DC 7523.

Thus, there is no basis for concluding, as argued by the 
veteran's representative, that the March 2006 VA examination 
was inadequate due to lack of claims file review or for any 
other reason, because that examination report and the VAOPT 
records reflect that there simply has been no evidence of the 
complete atrophy of the testis required for the  higher,230 
percent rating under DC 7523.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's bilateral 
chronic orchialgia with history of epididymitis, but finds 
that no higher rating is assignable.  Pursuant to DC 7525, 
chronic epididymo-orchitis is rated as urinary tract 
infection under 38 C.F.R. § 4.115a (2007), which provides for 
a higher, 30 percent rating where there is recurrent 
symptomatic infection and/or continuous intensive management 
is required.  However, the March 2006 VA urology consult 
record reflects that there were no urinary complaints, a July 
2006 VAOPT note indicates that the veteran voided without 
difficulty and that urine color and clarity were normal, and 
neither the VAOPT notes nor the March 2006 VA examination 
report contain any indication of urinary tract infection.

Additionally, the Board finds that the record does not 
reflect that, at any point since the filing of the February 
2006 claim for increase, that the  veteran's bilateral 
chronic orchialgia with history of epididymitis has reflected 
a disability picture that is so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as discussed 
in the June 2007 SSOC).  

Although the veteran has noted the significant impact that 
this disability has had on his employment as a truck driver, 
he has also indicated, for example in the November 2006 
substantive appeal, that the pain combined with the emotional 
damage from this disability has negatively affected his 
employment (as opposed to his alcohol and drug dependency).  
In this regard, the Board notes that in June 2007, the 
veteran was granted service connection and assigned a 70 
percent rating for major depressive disorder, secondary to 
his bilateral chronic orchialgia with history of 
epididymitis.  Thus, the veteran is in fact being compensated 
for the psychological effects of this disability, and there 
is no showing that the bilateral chronic orchialgia with 
epididymitis has, by itself, resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 10  percent rating), or has resulted in frequent 
periods of hospitalization. There also is no showing that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For the foregoing reasons, the claim for a rating in excess 
of 10 percent for bilateral chronic orchialgia with history 
of epididymitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for bilateral chronic 
orchialgia with history of epididymitis is denied.


____________________________________________
JACQUELINE E., MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


